HUGHES, District Judge.
A discharge in bankruptcy must be pleaded affirmatively, just as infancy, coverture, or any other special defense to a debt must be pleaded. This is not only so, as to an original suit on a bond or other obligation, but it is so as to any subsequent proceeding to revive a judgment. The bankrupt in this case, *856haying neglected and failed to enter the plea of bankruptcy in the proceeding for revival, or to suggest Ms bankruptcy in the original suit, has, as to King’s judgment against him, lost by Ms own laches the benefit of his discharge in bankruptcy, and the judgment on scire facias, as well as the lien of the fieri facias, is good against him. Courts cannot be expected to help those who sleep on their rights. The injunction must be denied.